PER CURIAM.
This is a petition by one of the plaintiffs in error “to vacate and file mandate to review, or certify,” etc.
This litigation has had a long course in this court, beginning in 1918, and various orders have been made therein. A partial outline is revealed in Cochran v. Becker (C. C. A.) 276 F. 280. The matter finally went, by writ of error to this court, to the Supreme Court which dismissed such writ for want of jurisdiction. 261 U. S. 607, 43 S. Ct. 363, 67 L. Ed. 824. Thereafter mandate from the Supreme Court issued to this court, being received by the clerk of this court on July 11, 1923. July 27, 1925, plaintiffs in error filed a motion to file that mandate. September 23, 1925, that motion was denied. December 3, 1925, the above petition was filed to vacate the last above order and to file the mandate. Some months later this motion was submitted. No change in situation is shown, nor any satisfactory reasons shown to us why the action of the court in denying the above motion should be set aside.
The “petition” should be and is denied.